Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Antonio M. San Juan, Appellant                           Appeal from the 188th District Court of
                                                         Gregg County, Texas (Tr. Ct. No. 47344-
No. 06-19-00174-CR         v.                            A). Memorandum Opinion delivered by
                                                         Justice Burgess, Chief Justice Morriss and
The State of Texas, Appellee                             Justice Stevens participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect that the
victim was younger than seventeen at the time of the offense of indecency with a child. As
modified, the judgment of the trial court is affirmed.
       We note that the appellant, Antonio M. San Juan, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                         RENDERED APRIL 15, 2020
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk